Exhibit 10.1
 
Securities Purchase Agreement
 
This Securities Purchase Agreement, dated as of December 17, 2013 (this
“Agreement”), is entered into by and between CodeSmart Holdings, Inc., a Florida
corporation (the “Company”), and Iliad Research and Trading, L.P., a Delaware
limited partnership, its successors and/or assigns (“Buyer”).
 
RECITALS:
 
A.           The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration for offers
and sales to accredited investors afforded, inter alia, under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”), and/or Section 4(2) of the 1933 Act.
 
B.           The Buyer wishes to acquire from the Company, and the Company
desires to issue and sell to the Buyer, the Note (as defined below), which Note
will be convertible into shares of common stock of the Company, par value
$0.0001 per share (the “Common Stock”); and the Warrant (as defined below), upon
the terms and subject to the conditions of the Note, the Warrant, this Agreement
and the other Transaction Documents (as defined below).
 
AGREEMENT:
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           CERTAIN DEFINITIONS. As used herein, each of the following terms
has the meaning set forth below, unless the context otherwise requires:
 
“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.
 
“Buyer’s Counsel” means Hansen Black Anderson Ashcraft PLLC.
 
“Buyer Control Person” means each manager, executive officer, promoter, and such
other Persons as may be deemed in control of the Buyer pursuant to Rule 405
under the 1933 Act or Section 20 of the 1934 Act (as defined below).
 
“Certificate of Incorporation” means the certificate of incorporation, articles
of incorporation or other charter document (howsoever denominated) of the
Company, as amended.
 
“Closing Date” means the date of the closing of the purchase and sale of the
Securities.
 
“Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.
 
“Company Counsel” means OFSINK, LLC.
 
“Company’s SEC Documents” means the Company’s filings on the SEC’s EDGAR system.
 
 
1

--------------------------------------------------------------------------------

 
 
“Conversion Date” means the date a Holder submits a Conversion Notice, as
provided in the Note.
 
“Conversion Notice” has the meaning ascribed to it in the Note.
 
“Conversion Price” has the meaning ascribed to it in the Note.
 
“Conversion Shares” has the meaning ascribed to it in the Note.
 
“Delivery Date” means (a) the date that Conversion Shares are required to be
delivered to Holder under Section 3 or Section 8 of the Note, as applicable, or
(b) the date Delivery Shares are required to be delivered to the Holder under
the Warrant, as applicable.
 
“Delivery Shares” has the meaning ascribed to it in the Warrant.
 
“DTC” means the Depository Trust Company.
 
“DTC Eligible” has the meaning ascribed to it in the Note.
 
“Exercise Price” has the meaning ascribed to it in the Warrant.
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Holder” means the Person holding the relevant Securities at the relevant time.
 
“Last Audited Date” means February 28, 2013.
 
“Market Price” has the meaning ascribed to it in the Note.
 
“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (a) adversely
affect the legality, validity or enforceability of the Note, the Warrant, or any
of the other Transaction Documents, (b)  have or result in a material adverse
effect on the results of operations, assets, or financial condition of the
Company and its Subsidiaries, taken as a whole, or (c) adversely impair the
Company’s ability to perform fully on a timely basis its material obligations
under any of the Transaction Documents or the transactions contemplated
thereby;  provided however, that none of the following shall be deemed in and of
themselves, either alone or in combination, to constitute, and none of the
following shall be taken into account in determining whether there has been or
will be, a Material Adverse Effect: (i) any change, event, state of facts or
development generally affecting the general political, economic or business
conditions of the United States; (ii) any change, event, state of facts or
development generally affecting the medical device industry; (iii) any change,
event, state of facts or development arising from or relating to compliance with
the terms of this Agreement; (iv) acts of war (whether or not declared), the
commencement, continuation or escalation of a war, acts of armed hostility,
sabotage or terrorism or other international or national calamity or any
material worsening of such conditions; (v) changes in laws or GAAP after date
hereof or interpretation thereof; or (vi) any matter set forth in the
Transaction Documents or the Schedules or Exhibits thereto.
 
“Maturity Date” has the meaning ascribed to it in the Note.
 
“Notice of Exercise” has the meaning ascribed to it in the Warrant.
 
 
2

--------------------------------------------------------------------------------

 
 
“Outstanding Balance” has the meaning ascribed to it in the Note.
 
“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.
 
“Principal Trading Market” means (a) the NYSE Amex, (b) the New York Stock
Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, (e) the
OTC Bulletin Board, (f) the OTCQX or OTCQB, or (g) such other market on which
the Common Stock is principally traded at the relevant time, but shall not
include OTC Pink (a.k.a., “pink sheets”).
 
“Purchase Price” is defined in Section 2.1(a) hereof.
 
“Registration Statement” means a registration statement of the Company under the
1933 Act covering securities of the Company (including Common Stock) on Form
S-3, if the Company is then eligible to file using such form, and if not
eligible, on Form S-1 or other appropriate form.
 
“Rule 144” means (a) Rule 144 promulgated under the 1933 Act or (b) any other
similar rule or regulation of the SEC that may at any time permit a Holder to
sell securities of the Company to the public without registration under the 1933
Act.
 
“Securities” means the Note, the Warrant and the Shares.
 
“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares and the Warrant Shares.
 
“State of Incorporation” means Florida.
 
“Subsidiary” or “Subsidiaries” means, as of the relevant date, any subsidiary or
subsidiaries of the Company (whether or not included in the Company’s SEC
Documents) whether now existing or hereafter acquired or created.
 
“Trading Day” means any day during which the Principal Trading Market shall be
open for business.
 
“Transaction Documents” means this Agreement, the Note, the Transfer Agent
Letter (defined below), the Warrant, and all other certificates (including
without limitation the Secretary’s Certificate (defined below)), documents,
agreements, resolutions and instruments delivered to any party under or in
connection with this Agreement, as the same may be amended from time to time.
 
“Transfer Agent” means, at any time, the transfer agent for the Common Stock.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.
 
“Wire Instructions” means the wire instructions for the Purchase Price, as
provided by the Company, set forth on ANNEX I.
 
 
3

--------------------------------------------------------------------------------

 
 
2.           AGREEMENT TO PURCHASE; PURCHASE PRICE.
 
2.1.           Purchase.
 
(a)           Subject to the terms and conditions of this Agreement and the
other Transaction Documents, the undersigned Buyer hereby agrees to purchase
from the Company an Original Issue Discount Convertible Promissory Note in the
principal amount of $225,000.00 substantially in the form attached hereto as
ANNEX II (the “Note”). In consideration thereof, the Buyer shall pay $200,000.00
(the “Purchase Price”) to the Company. The Purchase Price shall be paid to the
Company at Closing (defined below) in accordance with the Wire Instructions.
 
(b)           In consideration for the Purchase Price, the Company shall, at the
Closing:
 
(i)           execute and deliver to the Buyer that certain Warrant to Purchase
Shares of Common Stock substantially in the form attached hereto as ANNEX III
(“Warrant”);
 
(ii)          execute and deliver to the Transfer Agent, and the Transfer Agent
shall execute to indicate its acceptance thereof, the irrevocable letter of
instructions to transfer agent substantially in the form attached hereto as
ANNEX IV (the “Transfer Agent Letter”);
 
(iii)         cause to be executed and delivered to the Buyer a fully executed
secretary’s certificate and written consent of directors evidencing the
Company’s approval of the Transaction Documents substantially in the forms
attached hereto as ANNEX V (together, the “Secretary’s Certificate”); and
 
(iv)         cause to be executed and delivered to the Buyer a fully executed
share issuance resolution to be delivered to the Transfer Agent substantially in
the form attached hereto as ANNEX VI (the “Share Issuance Resolution”).
 
(c)           At the Closing, the Buyer shall deliver to the Company the
Purchase Price and the duly executed copy of this Agreement.
 
2.2.           Form of Payment; Delivery of Securities.  The purchase and sale
of the Securities shall take place at a closing (the “Closing”) to be held at
the offices of the Buyer on the Closing Date.  At the Closing, the Company will
deliver the Transaction Documents to the Buyer against delivery by the Buyer to
the Company of the Purchase Price.
 
2.3.           Purchase Price. The Note carries an original issue discount of
$20,000.00 (the “OID”).  In addition, the Company agrees to pay $5,000.00 to the
Buyer to cover the Buyer’s legal fees, accounting costs, due diligence,
monitoring and other transaction costs incurred in connection with the purchase
and sale of the Securities (the “Transaction Expense Amount”), all of which
amount is included in the initial principal balance of the Note. The Purchase
Price, therefore, shall be $200,000.00, computed as follows: $225,000.00
original principal balance, less the OID, less the Transaction Expense Amount.
 
 
4

--------------------------------------------------------------------------------

 
 
3.           BUYER REPRESENTATIONS AND WARRANTIES. The Buyer represents and
warrants to, and covenants and agrees with, the Company, as of the date hereof
and as of the Closing Date, as follows:
 
3.1.           Binding Obligation. The Transaction Documents to which the Buyer
is a party, and the transactions contemplated hereby and thereby, have been duly
and validly authorized by the Buyer.  This Agreement has been executed and
delivered by the Buyer, and this Agreement is, and each of the other Transaction
Documents to which the Buyer is a party, when executed and delivered by the
Buyer (if necessary), will be valid and binding obligations of the Buyer
enforceable in accordance with their respective terms, subject as to
enforceability only to general principles of equity and to bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally.
 
3.2.           Accredited Investor Status. The Buyer is an “accredited investor”
as that term is defined in Regulation D.
 
4.           COMPANY REPRESENTATIONS AND WARRANTIES. The Company represents and
warrants to the Buyer as of the date hereof and as of the Closing Date that:
 
4.1.           Rights of Others Affecting the Transactions.  There are no
preemptive rights of any stockholder of the Company, as such, to acquire the
Securities. No other party has a currently exercisable right of first refusal
which would be applicable to any or all of the transactions contemplated by the
Transaction Documents.
 
4.2.           Status.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Incorporation and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted.  The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have or result in a Material Adverse Effect.  The Company
is obligated to file reports pursuant to Section 13 or Section 15(d) of the 1934
Act. The Common Stock is quoted on the Principal Trading Market.  The Company
has received no notice, either oral or written, with respect to the continued
eligibility of the Common Stock for quotation on the Principal Trading Market,
and the Company has maintained all requirements on its part for the continuation
of such quotation. The Company has not, since May 9, 2013, received notice from
the Principal Trading Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Principal Trading Market. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all such listing and maintenance requirements.
 
4.3.           Authorized Shares.
 
(a)           The authorized capital stock of the Company consists of
100,000,000 shares of preferred stock, $0.0001 par value per share, with one
share of Series A Convertible Preferred Stock issued and outstanding; and
500,000,000 shares of Common Stock, $0.0001 par value per share, of which
approximately 20,782,930 shares are outstanding. Of the outstanding shares of
Common Stock, approximately 8,570,500 shares are beneficially owned by
Affiliates of the Company. Of the authorized shares of Common Stock that are not
currently outstanding, approximately 3,939,964 of such shares are reserved.
 
(b)           Other than as set forth in the Company’s SEC Documents, there are
no outstanding securities which are convertible into or exchangeable for shares
of Common Stock, whether such conversion is currently exercisable or exercisable
only upon some future date or the occurrence of some event in the future.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           All issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and non-assessable. After
considering all other commitments that may require the issuance of Common Stock,
the Company has sufficient authorized and unissued shares of Common Stock as may
be necessary to effect the issuance of the Shares on the Closing Date, including
assuming: (i) the Note issued and fully converted on that date and (ii) the
Warrant issued and fully exercised on that date.
 
(d)           The Shares have been duly authorized by all necessary corporate
action on the part of the Company as of or prior to the Closing in accordance
with the terms of this Agreement, and, when issued on conversion of, or in
payment of interest on the Note in accordance with the terms thereof, or upon
exercise of the Warrant in accordance with the terms thereof, as applicable,
will have been duly and validly issued, fully paid and non-assessable, free from
all taxes, liens, claims, pledges, mortgages, restrictions, obligations,
security interests and encumbrances of any kind, nature and description.
 
(e)           Upon issuance to the Buyer, the Conversion Shares and Warrant
Shares will be enforceable against the Company and the Company presently has no
claims or defenses of any nature whatsoever with respect to the Conversion
Shares or the Warrant Shares.
 
4.4.           Transaction Documents and Stock. This Agreement and each of the
other Transaction Documents, and the transactions contemplated hereby and
thereby, have been duly and validly authorized by the Company. This Agreement
has been duly executed and delivered by the Company and this Agreement is, and
the Note, the Warrant, and each of the other Transaction Documents, when
executed and delivered by the Company, will be, valid and binding obligations of
the Company enforceable in accordance with their respective terms, subject as to
enforceability only to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally.
 
4.5.           Non-contravention. The execution and delivery of this Agreement
and each of the other Transaction Documents by the Company, the issuance of the
Securities in accordance with the terms hereof and thereof, and the consummation
by the Company of the other transactions contemplated by this Agreement, the
Note, the Warrant, and the other Transaction Documents do not and will not
conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under (a) the Certificate of
Incorporation or bylaws of the Company, each as currently in effect, (b) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, including any listing agreement for the Common Stock except as herein
set forth, or (c) to the Company’s knowledge, any existing applicable law, rule,
or regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of the Company’s
properties or assets, except such conflict, breach or default which would not
have or result in a Material Adverse Effect.
 
4.6.           Approvals.  No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the stockholders or any lender of the Company is required
to be obtained by the Company for the issuance and sale of the Securities to the
Buyer as contemplated by this Agreement, except such authorizations, approvals
and consents that have been obtained.
 
 
6

--------------------------------------------------------------------------------

 
 
4.7.           Filings; Financial Statements.  None of the Company’s SEC
Documents contained, at the time they were filed, any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading. Except as set forth on
Schedule 4.7, the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company with the SEC under the
1934 Act on a timely basis or has received a valid extension of such time of
filing and has filed any such report, schedule, form, statement or other
document prior to the expiration of any such extension.  As of their respective
dates, the financial statements of the Company included in the Company’s SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with GAAP, consistently applied, during the periods involved (except (a) as may
be otherwise indicated in such financial statements or the notes thereto, or (b)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Buyer which is not included in the Company’s SEC Documents, including,
without limitation, information referred to in this Agreement, contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.
 
4.8.           Absence of Certain Changes.  Since the Last Audited Date, there
has been no Material Adverse Effect. Since the Last Audited Date, the Company
has not (a) incurred or become subject to any material liabilities (absolute or
contingent) except liabilities incurred in the ordinary course of business
consistent with past practices; (b) discharged or satisfied any material lien or
encumbrance or paid any material obligation or liability (absolute or
contingent), other than current liabilities paid in the ordinary course of
business consistent with past practices; (c) declared or made any payment or
distribution of cash or other property to stockholders with respect to its
capital stock, or purchased or redeemed, or made any agreements to purchase or
redeem, any shares of its capital stock; (d) sold, assigned or transferred any
other material tangible assets, or canceled any material debts owed to the
Company by any third party or material claims of the Company against any third
party, except in the ordinary course of business consistent with past practices;
(e) waived any rights of material value, whether or not in the ordinary course
of business, or suffered the loss of any material amount of existing business;
(f) made any increases in employee compensation, except in the ordinary course
of business consistent with past practices; or (g) experienced any material
problems with labor or management in connection with the terms and conditions of
their employment.
 
4.9.           Full Disclosure.  There is no fact known to the Company or that
the Company should know after having made all reasonable inquiries (other than
conditions known to the public generally or as disclosed in the Company’s SEC
Documents since the Last Audited Date) that has not been disclosed in writing to
the Buyer that would reasonably be expected to have or result in a Material
Adverse Effect.
 
4.10.         Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
before or by any governmental authority or non-governmental department,
commission, board, bureau, agency or instrumentality or any other person,
wherein an unfavorable decision, ruling or finding would have a Material Adverse
Effect or which would adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, any of the
Transaction Documents.  The Company is not aware of any valid basis for any such
claim that (either individually or in the aggregate with all other such events
and circumstances) could reasonably be expected to have a Material Adverse
Effect. There are no outstanding or unsatisfied judgments, orders, decrees,
writs, injunctions or stipulations to which the Company is a party or by which
the Company or any of its properties is bound, that involve the transactions
contemplated herein or that, alone or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
 
4.11.           Absence of Events of Default.  Neither the Company nor any of
its Subsidiaries is in violation of or in default with respect to (a) its
Certificate of Incorporation or bylaws or other organizational documents, each
as currently in effect, or any material judgment, order, writ, decree, statute,
rule or regulation applicable to such entity; or (b) any material mortgage,
indenture, agreement, instrument or contract to which such entity is a party or
by which it or any of its properties or assets are bound (nor is there any
waiver in effect which, if not in effect, would result in such a violation or
default), except such breach or default which would not have or result in a
Material Adverse Effect.
 
4.12.           Absence of Certain Company Control Person Actions or
Events.  None of the following has occurred during the past five (5) years with
respect to a Company Control Person:
 
(a)           A petition under the federal bankruptcy laws or any state
insolvency law was filed by or against, or a receiver, fiscal agent or similar
officer was appointed by a court for the business or property of such Company
Control Person, or any partnership in which he or she was a general partner at
or within two (2) years before the time of such filing, or any corporation or
business association of which he or she was an executive officer at or within
two (2) years before the time of such filing;
 
(b)           Such Company Control Person was convicted in a criminal proceeding
or is a named subject of a pending criminal proceeding (excluding traffic
violations and other minor offenses);
 
(c)           Such Company Control Person was the subject of any order, judgment
or decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him or her from, or
otherwise limiting, the following activities:
 
(i)           acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;
 
(ii)          engaging in any type of business practice; or
 
(iii)         engaging in any activity in connection with the purchase or sale
of any security or commodity or in connection with any violation of federal or
state securities laws or federal commodities laws;
 
(d)           Such Company Control Person was the subject of any order, judgment
or decree, not subsequently reversed, suspended or vacated, of any federal or
state authority barring, suspending or otherwise limiting for more than sixty
(60) calendar days the right of such Company Control Person to engage in any
activity described in Section 4.12(c) above, or to be associated with Persons
engaged in any such activity; or
 
(e)           Such Company Control Person was found by a court of competent
jurisdiction in a civil action or by the CFTC or SEC to have violated any
federal or state securities law, and the judgment in such civil action or
finding by the CFTC or SEC has not been subsequently reversed, suspended, or
vacated.
 
 
8

--------------------------------------------------------------------------------

 
 
4.13.           No Undisclosed Liabilities or Events. The Company has no
liabilities or obligations other than those disclosed in the Transaction
Documents or the Company’s most recently filed SEC Documents (Form 10-K or 10-Q)
or those incurred in the ordinary course of the Company’s business since the
Last Audited Date, or which individually or in the aggregate, do not or would
not have a Material Adverse Effect.  No event or circumstance has occurred or
exists with respect to the Company or its properties, business, operations,
condition (financial or otherwise), or results of operations, which, under
applicable laws, rules or regulations, requires public disclosure or
announcement prior to the date hereof by the Company but which has not been so
publicly announced or disclosed.  There are no proposals currently under
consideration or currently anticipated to be under consideration by the Board of
Directors or the executive officers of the Company which proposal would (a)
change the Certificate of Incorporation or bylaws of the Company, each as
currently in effect, with or without stockholder approval, which change would
reduce or otherwise adversely affect the rights and powers of the stockholders
of the Common Stock, or (b) materially or substantially change the business,
assets or capital of the Company, including its interests in Subsidiaries.
 
4.14.           No Integrated Offering.  Neither the Company nor any of its
Affiliates nor any Person acting on its or their behalf has, directly or
indirectly, made any offer or sale of any security of the Company or solicited
any offer to buy any such security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D in connection
with the offer and sale of the Securities as contemplated hereby.
 
4.15.           Dilution.  Each of the Company and its executive officers and
directors is aware that the number of shares of Common Stock issuable upon the
execution of this Agreement, the conversion of the Note and exercise of the
Warrant, or pursuant to the other terms of the Transaction Documents may have a
dilutive effect on the ownership interests of the other stockholders (and
Persons having the right to become stockholders) of the Company. The Company
specifically acknowledges that its obligations to issue (a) the Conversion
Shares upon a conversion of the Note, and (b) the Warrant Shares upon an
exercise of the Warrant, are binding upon the Company and enforceable regardless
of the dilution such issuances may have on the ownership interests of other
stockholders of the Company, and the Company will honor such obligations,
including honoring every Conversion Notice and Notice of Exercise, unless the
Company is subject to an injunction (which injunction was not sought by the
Company or any of its directors or executive officers) prohibiting the Company
from doing so.
 
4.16.           Fees to Brokers, Placement Agents and Others. With respect to
any brokerage commissions, placement agent or finder’s fees or similar payments
that will or would become due and owing by the Company to any Person as a result
of this Agreement or the transactions contemplated hereby (“Broker Fees”), any
such Broker Fees will be made in full compliance with all applicable laws and
regulations and only to a Person that is a registered investment adviser or
registered broker-dealer. The Buyer shall have no obligation with respect to any
such Broker Fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this subsection that may be due in
connection with the transactions contemplated hereby. The Company shall
indemnify and hold harmless each of the Buyer, the Buyer’s employees, officers,
directors, stockholders, managers, agents, and partners, and their respective
Affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorneys’ fees) and expenses suffered in respect of
any such claimed or existing Broker Fees.
 
 
9

--------------------------------------------------------------------------------

 
 
4.17.           Disclosure.  All information relating to or concerning the
Company or its Subsidiaries set forth in the Transaction Documents or in the
Company’s SEC Documents or other public filings provided by or on behalf of the
Company to the Buyer is true and correct in all material respects and the
Company has not omitted to state any material fact necessary in order to make
the statements made, in light of the circumstances under which they were made,
not misleading.  No event or circumstance has occurred or exists with respect to
the Company or its Subsidiaries or any of their business, properties, prospects,
operations or financial conditions, which under applicable laws, rules or
regulations, requires public disclosure or announcement by the Company or any
such Subsidiary.
 
4.18.           Confirmation.  The Company agrees that, if, to the knowledge of
the Company, any events occur or circumstances exist prior to the payment of the
Purchase Price by the Buyer to the Company which would make any of the Company’s
representations or warranties set forth herein materially untrue or materially
inaccurate as of such date, the Company shall immediately notify the Buyer in
writing prior to such date of such events or circumstances, specifying which
representations or warranties are affected and the reasons therefor.
 
4.19.           Title. The Company and the Subsidiaries, if applicable, own and
have good and marketable title in fee simple absolute to, or a valid leasehold
interest in, all their respective real properties and good title to their other
respective assets and properties, subject to no liens, claims or encumbrances
except as have been disclosed to the Buyer.
 
4.20.           Intellectual Property.
 
(a)           Ownership.  The Company owns or possesses or can obtain on
commercially reasonable terms sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses
(software or otherwise), information, know-how, inventions, discoveries,
published and unpublished works of authorship, processes and any and all other
proprietary rights (“Intellectual Property”) necessary to the business of the
Company as presently conducted, the lack of which could reasonably be expected
to have a Material Adverse Effect.  Except for agreements with its own employees
or consultants, standard end-user license agreements, support/maintenance
agreements and agreements entered in the ordinary course of the Company’s
business, all of which have been made available for review by the Buyer, there
are no outstanding options, licenses or agreements relating to the Intellectual
Property of the Company, and the Company is not bound by or a party to any
options, licenses or agreements with respect to the Intellectual Property of any
other person or entity.  The Company has not received any written communication
alleging that the Company has violated or, by conducting its business as
currently conducted, would violate any of the Intellectual Property of any other
person or entity, nor is the Company aware of any basis therefor.  The Company
is not obligated to make any payments by way of royalties, fees or otherwise to
any owner or licensor of or claimant to any Intellectual Property with respect
to the use thereof in connection with the present conduct of its business other
than in the ordinary course of its business.  There are no agreements,
understandings, instruments, contracts, judgments, orders or decrees to which
the Company is a party or by which it is bound which involve indemnification by
the Company with respect to infringements of Intellectual Property, other than
in the ordinary course of its business.
 
(b)           No Breach by Employees.  The Company is not aware that any of its
employees is obligated under any contract or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
materially interfere with the use of his or her efforts to promote the interests
of the Company or that would conflict with the Company’s business as presently
conducted.  Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any such employee is now obligated.  The Company does not
believe it is or will be necessary to use any inventions of any of its employees
made prior to their employment by the Company of which it is aware.
 
 
10

--------------------------------------------------------------------------------

 
 
4.21.           No Shell Company. The Company is not and has not been the type
of “issuer” defined in Rule 144(i)(1) under the 1933 Act (a “Shell Company”)
since May 9, 2013. The Company acknowledges and agrees that (a) it is essential
to the Buyer that the Buyer be able to sell Common Stock the Buyer receives
under the Note or Warrant in reliance on Rule 144, and (b) Buyer is relying on
the truth and accuracy of the Company’s representation in the foregoing sentence
and the availability of Rule 144 with respect to Buyer’s selling of Common Stock
in entering into this Agreement, purchasing the Note and receiving the Warrant.
 
5.           CERTAIN COVENANTS AND ACKNOWLEDGMENTS.
 
5.1.           Covenants and Acknowledgements of the Buyer.
 
(a)           Transfer Restrictions.  The Buyer acknowledges that (i) the
Securities have not been and are not being registered under the provisions of
the 1933 Act and, except as included in an effective Registration Statement, the
Shares have not been and are not being registered under the 1933 Act, and may
not be transferred unless (A) subsequently registered thereunder, or (B) the
Buyer shall have delivered to the Company an opinion of counsel, reasonably
satisfactory in form, scope and substance to the Company, to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from registration under the 1933 Act; (ii) any sale of the Securities
made in reliance on Rule 144 may be made only in accordance with the terms of
such Rule and further, if such Rule is not applicable, any resale of such
Securities under circumstances in which the seller, or the Person through whom
the sale is made, may be deemed to be an underwriter, as that term is used in
the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) except as
otherwise provided herein, neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or to comply with the
terms and conditions of any exemption thereunder.
 
(b)           Restrictive Legend.  The Buyer acknowledges and agrees that, until
such time as the relevant Securities have been registered under the 1933 Act,
and may be sold in accordance with an effective Registration Statement, or until
such Securities can otherwise be sold without restriction, whichever is earlier,
the certificates and other instruments representing any of the Securities shall
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of any such Securities):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF
COUNSEL IN COMPARABLE TRANSACTIONS OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.
 
Notwithstanding the foregoing, the Company acknowledges and agrees that any such
legend shall be removed from all certificates for DTC Eligible Common Stock
delivered to Holder or Holder’s broker under the Transaction Documents as such
Common Stock is cleared and converted into electronic shares by the DTC, and
nothing contained herein shall be interpreted to the contrary.
 
 
11

--------------------------------------------------------------------------------

 


(c)           Trading Activities.  During the period beginning on the Closing
Date and ending on the date that the Buyer no longer owns any of the Securities,
the Buyer will not directly or through an Affiliate engage in any open market
Short Sales (as defined below) of the Common Stock; provided; however, that
unless and until the Company has affirmatively demonstrated by the use of
specific evidence that the Buyer is engaging in open market Short Sales, the
Buyer shall be assumed to be in compliance with the provisions of this Section
and the Company shall remain fully obligated to fulfill all of its obligations
under the Transaction Documents; and provided, further, that (i) the Company
shall under no circumstances be entitled to request or demand that the Buyer
either (A) provide trading or other records of the Buyer or of any party or (B)
affirmatively demonstrate that the Buyer or any other party has not engaged in
any such Short Sales in breach of these provisions as a condition to the
Company’s fulfillment of its obligations under any of the Transaction Documents,
(ii) the Company shall not assert the Buyer’s or any other party’s failure to
demonstrate such absence of such Short Sales or provide any trading or other
records of the Buyer or any other party as all or part of a defense to any
breach of the Company’s obligations under any of the Transaction Documents, and
(iii) the Company shall have no setoff right with respect to any such Short
Sales.  As used herein, “Short Sale” has the meaning provided in Rule 3b-3 under
the 1934 Act.
 
5.2.           Covenants, Acknowledgements and Agreements of the Company. As a
condition to the Buyer’s obligation to purchase the Securities contemplated by
this Agreement, and as a material inducement for the Buyer to enter into this
Agreement and the other Transaction Documents, until all of the Company’s
obligations hereunder and the Note are paid and performed in full and the
Warrant is exercised in full (or otherwise expired), or within the timeframes
otherwise specifically set forth below, the Company shall comply with the
following covenants:
 
(a)           Filings.  From the date hereof until the date that is six (6)
months after all the Conversion Shares and Warrant Shares either have been sold
by the Buyer, or may permanently be sold by the Buyer without any restrictions
pursuant to Rule 144 (the “Registration Period”), the Company shall timely make
all filings required to be made by it under the 1933 Act, the 1934 Act, Rule 144
or any United States state securities laws and regulations thereof applicable to
the Company or by the rules and regulations of the Principal Trading Market, and
such filings shall conform to the requirements of applicable laws, regulations
and government agencies, and, unless such filings are publicly available on the
SEC’s EDGAR system (via the SEC’s web site at no additional charge), the Company
shall provide a copy thereof to the Buyer promptly after such filings. Without
limiting the foregoing, the Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to the
Buyer promptly after such filing. Additionally, within four (4) Trading Days
following the date of this Agreement, the Company shall file a current report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and approved by the
Buyer and attaching the material Transaction Documents as exhibits to such
filing. The Company shall further redact all confidential information from such
Form 8-K. Additionally, the Company shall furnish to the Buyer, so long as the
Buyer owns any Securities, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
1933 Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly
report of the Company, and (iii) such other information as may be reasonably
requested to permit the Buyer to sell such Securities pursuant to Rule 144
without registration.
 
(b)           Reporting Status.  So long as the Buyer beneficially owns
Securities and for at least twenty (20) Trading Days thereafter, the Company
shall file all reports required to be filed with the SEC pursuant to Sections 13
or 15(d) of the 1934 Act, and shall take all reasonable action under its control
to ensure that adequate current public information with respect to the Company,
as required in accordance with Rule 144, is publicly available, and shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would permit such
termination.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)           Listing.  The Common Stock shall be listed or quoted for trading
on any of the Principal Market. The Company shall promptly secure the listing of
all of the Conversion Shares and Warrant Shares upon each national securities
exchange and automated quotation system, if any, upon which the Common Stock is
then listed (subject to official notice of issuance) and shall maintain such
listing of all securities from time to time issuable under the terms of the
Transaction Documents. The Company shall comply in all material respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of the Principal Trading Market and/or the Financial Industry Regulatory
Authority, Inc. (“FINRA”) or any successor thereto, as the case may be,
applicable to it at least through the date which is sixty (60) calendar days
after the later of (I) the date on which the Note has been converted or paid in
full, and (II) the date on which the Warrant has been exercised in full (or the
date on which the Warrant has expired).
 
(d)           Anti-Dilution Certification.  For so long as any portion of the
Note remains outstanding, the Company shall deliver to the Buyer, within three
(3) Trading Days of a written request by the Buyer, a certificate in the form
attached hereto as ANNEX VII (“Anti-Dilution Certificate”) whereby the Company
shall notify the Buyer of a Dilutive Issuance (as defined in the Note) or any
other event(s) that occurred since the later of the Closing Date or the delivery
of the most recent Anti-Dilution Certificate that triggers anti-dilution
protection or other adjustments to the applicable Conversion Price or Exercise
Price (each an “Anti-Dilution Event”), or, if no Anti-Dilution Event occurred,
certifying to the Buyer that no Anti-Dilution Event occurred since the Closing
Date that has not been disclosed on a previous Anti-Dilution Certificate.
 
(e)           Use of Proceeds.  The Company shall use the net proceeds received
hereunder for working capital and general corporate purposes only; provided,
however, the Company will not use such proceeds to pay fees payable (i) to any
broker or finder relating to the offer and sale of the Note and/or the Warrant
unless the payment of such fee is made in accordance with Section 4.16 hereof,
or (ii) to any other party relating to any financing transaction effected prior
to the Closing Date, unless such broker, finder, or other party is a registered
investment adviser or registered broker-dealer and such fees are paid in full
compliance with all applicable laws and regulations.
 
(f)           Publicity, Filings, Releases, Etc.  The Company will redact the
name of the Buyer (or otherwise not disclose the name of the Buyer) in any
filing made with the SEC, in any press releases, or in any other disclosures of
information about the transactions contemplated hereby unless otherwise required
by law.
 
(g)           Reserved.
 
(h)           Keeping of Records and Books of Account. The Company shall keep
and cause each Subsidiary to keep adequate records and books of account, in
which complete entries shall be made in accordance with GAAP consistently
applied, reflecting all financial transactions of the Company and such
Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.
 
 
13

--------------------------------------------------------------------------------

 
 
(i)           Corporate Existence.  The Company shall (i) do all things
necessary to remain duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary; (ii) preserve
and keep in full force and effect all licenses or similar qualifications
required by it to engage in its business in all jurisdictions in which it is at
the time so engaged; (iii) continue to engage in business of the same general
type as conducted as of the date hereof; and (iv) continue to conduct its
business substantially as now conducted or as otherwise permitted hereunder.
 
(j)           Taxes.  The Company shall pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Company has maintained adequate reserves with
respect thereto in accordance with GAAP.
 
(k)           Compliance. The Company shall comply in all material respects with
all federal, state and local laws and regulations, orders, judgments, decrees,
injunctions, rules, regulations, permits, licenses, authorizations and
requirements (collectively, “Requirements”) of all governmental bodies,
insurers, departments, commissions, boards, courts, authorities, officials or
officers which are applicable to the Company, its business, operations, or any
of its properties, except where the failure to so comply would not have a
Material Adverse Effect; provided, however, that nothing provided herein shall
prevent the Company from contesting in good faith the validity or the
application of any Requirements.
 
(l)           Litigation. From and after the date hereof and until all of the
Company’s obligations hereunder and the Note are paid and performed in full and
the Warrant is exercised in full (or otherwise expired), the Company shall
notify the Buyer in writing, promptly upon learning thereof, of any litigation
or administrative proceeding commenced or threatened against the Company
involving a claim in excess of $100,000.00.
 
(m)          Performance of Obligations.  The Company shall promptly and in a
timely fashion perform and honor all demands, notices, requests and obligations
that exist or may arise under the Transaction Documents.
 
(n)           Reserved.
 
(o)           Share Reserve. In order to allow for, as of the relevant date of
determination, the conversion of the entire Outstanding Balance into Common
Stock and the delivery of Warrant Shares necessary for a complete exercise of
the Warrant, the Company shall take all action necessary from time to time to
reserve for the benefit of the Holder the number of authorized but unissued
shares of Common Stock equal to the amount calculated as follows (such
calculated amount is referred to as the “Share Reserve”): (i) three times the
higher of (A) the Outstanding Balance divided by the Conversion Price, and (B)
the Outstanding Balance divided by the Market Price, plus (ii) three times the
number of Delivery Shares that would be required to be delivered to the Holder
in order to effect a complete exercise of the Warrant pursuant to the terms
thereof. If at any time the Share Reserve is less than required herein, the
Company shall immediately increase the Share Reserve in an amount equal to no
less than the deficiency. If the Company does not have sufficient authorized and
unissued shares of Common Stock available to increase the Share Reserve, the
Company shall cause to increase the number of authorized shares of Common Stock.
The Company’s management shall recommend to the Company’s stockholders to vote
in favor of increasing the number of authorized shares of Common
Stock.  Management shall also vote all of its shares in favor of increasing the
number of authorized shares of Common Stock. The Company shall use its best
efforts to cause such additional shares of Common Stock to be authorized so as
to comply with the requirements of this subsection. All calculations with
respect to determining the Share Reserve shall be made without regard to any
limitations on conversion of the Note or exercise of the Warrant.
 
 
14

--------------------------------------------------------------------------------

 
 
(p)           DTC Eligibility. For so long as any portion of the Note remains
outstanding, or any portion of the Warrant remains unexercised, the Company
shall cause its Common Stock to be and remain DTC Eligible.  In the event the
Common Stock is not DTC Eligible at the time of any conversion of the Note or
exercise of the Warrant, or the Company delivers non-DTC Eligible Shares to the
Buyer pursuant to a conversion of all or any portion of the Note under Section 3
of the Note (except any of such Shares that are not  Free Trading solely and
exclusively due to any reason on the part of the Holder), then in addition to
any other available remedies, the outstanding principal balance of the Note
shall automatically increase by an amount equal to the decline in Value (as
defined below) of the applicable Shares, if any, between the Delivery Date for
such Shares and the date that such Shares become Free Trading (as defined in the
Note), without the need for any additional action or notice by Buyer or any
other party.  The Company agrees to use it best efforts to cause such shares to
become Free Trading.  “Value”, as used in this Section, shall mean the five (5)
Trading Day trailing average VWAP (as defined in the Note) for the Shares.
 
(q)           Change in Nature of Business. The Company shall not directly or
indirectly engage in any material line of business substantially different from
those lines of business conducted by or publicly contemplated to be conducted by
the Company on the date of this Agreement or any business substantially related
or incidental thereto. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, modify its or their
corporate structure or purpose if such modification may have a material adverse
effect on any rights of, or benefits to, the Holder under any of the Transaction
Documents.
 
(r)           Maintenance of Properties, Etc. The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties which are necessary or useful in the proper conduct of its
business, in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.
 
(s)           Reserved.
 
(t)           Restriction on Redemption. The Company shall not, directly or
indirectly, redeem or repurchase its capital stock without the prior express
written consent of the Holder.
 
(u)          Restriction on Transfer of Assets. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
sell, lease, license, assign, transfer, convey or otherwise dispose of any
assets or rights of the Company or any Subsidiary owned or hereafter acquired,
whether in a single transaction or a series of related transactions, other than
(i) sales, leases, licenses, assignments, transfers, conveyances and other
dispositions of such assets or rights supported by fair market value
consideration as determined in the reasonable discretion of the board of
directors or the Chief Executive Officer of the Company or its Subsidiary, as
the case may be, or (ii) sales, leases, licenses, assignments, transfers,
conveyances and other dispositions of such assets or rights in the ordinary
course of business.
 
(v)          Reserved.
 
(w)          Reserved.
 
 
15

--------------------------------------------------------------------------------

 
 
(x)           Transactions with Affiliates.  From and after the date hereof and
until all of the Company’s obligations hereunder and the Note are paid and
performed in full, the Company shall not, nor shall it permit any of its
Subsidiaries to, enter into, renew, extend or be a party to, any transaction or
series of related transactions (including, without limitation, the purchase,
sale, lease, transfer or exchange of property or assets of any kind or the
rendering of services of any kind) with any Affiliate, except in the ordinary
course of business in a manner and to an extent consistent with past practice
and necessary or desirable for the prudent operation of its business, for fair
consideration and on terms no less favorable to it or its Subsidiaries than
would be obtainable in a comparable arm’s length transaction with a person that
is not an Affiliate thereof.
 
(y)           Certain Negative Covenants of the Company.  From and after the
date hereof and until all of the Company’s obligations hereunder and the Note
are paid and performed in full, the Company shall not the Company shall not, and
the Company shall not permit any of its Subsidiaries to, directly or indirectly,
pay cash dividends or distributions on any equity securities of the Company or
of its Subsidiaries.
 
(z)           Reserved.
 
(aa)         Rule 144 Opinion. Either counsel to the Company has delivered to
the Buyer an opinion letter, or the Company shall accept, in its reasonable
discretion, an opinion letter prepared by legal counsel of Buyer’s choosing (in
either case, the “Opinion Letter”), stating that (i) the Company is not and has
not been a Shell Company since May 9, 2013, (ii) the Company is in compliance
with all filing requirements under Rule 144 as of the date hereof, and (iii) the
Shares may be sold by the Buyer without any restrictions pursuant to Rule 144,
so long as the applicable holding period specified by Rule 144 is satisfied,
and, as applicable, the Company shall give instructions to its Transfer Agent to
issue shares of Common Stock upon conversion of the Note based upon or otherwise
consistent with such Opinion Letter.
 
(bb)         Transfer Agent Reserve.  From and after the date hereof and until
all of the Company’s obligations hereunder and the Note are paid and performed
in full and the Warrant is exercised in full (or otherwise expired):
 
(i)           the Company shall at all times require its Transfer Agent to
establish a reserve of shares of authorized but unissued Common Stock in an
amount not less than the Share Reserve or such other amount as the Holder may
authorize from time to time in writing (the “Transfer Agent Reserve”);
 
(ii)          the Company shall require its Transfer Agent to hold the Transfer
Agent Reserve for the exclusive benefit of the Holder and shall authorize the
Transfer Agent to issue the shares of Common Stock held in the Transfer Agent
Reserve to the Holder only (subject to subsection (iii) immediately below);
 
(iii)         the Company shall cause the Transfer Agent to agree that when the
Transfer Agent issues shares of Common Stock to the Holder pursuant to the
Transaction Documents, the Transfer Agent will not issue such shares from the
Transfer Agent Reserve, unless such issuance is pre-approved in writing by the
Holder;
 
(iv)         the Company shall cause the Transfer Agent to agree that it will
not reduce the Transfer Agent Reserve under any circumstances, unless such
reduction is pre-approved in writing by the Holder;
 
 
16

--------------------------------------------------------------------------------

 
 
(v)          upon Holder’s written request, but no less frequently than at the
end of each calendar quarter, the Company shall increase (or decrease if
authorized by Holder in writing) the Transfer Agent Reserve as of such time to
equal the Share Reserve (each a “Transfer Agent Reserve Calculation”), and if
additional shares of Common Stock are required to be added to the Transfer Agent
Reserve pursuant to subsection (i) above, the Company shall immediately give
written instructions to the Transfer Agent to cause the Transfer Agent to set
aside and increase the Transfer Agent Reserve by the necessary number of shares
in increments of 10,000 shares of Common Stock; and
 
(vi)         within three (3) Trading Days of a written request from the Buyer,
the Company shall certify in writing to the Holder (A) the correctness of the
Company’s Transfer Agent Reserve Calculation and (B) that either (1) the Company
has instructed the Transfer Agent to increase the Transfer Agent Reserve in
accordance with the terms hereof, or (2) there was no need to increase the
Transfer Agent Reserve, in either case consistent with the Transfer Agent
Reserve Calculation. If the Company has not instructed the Transfer Agent to so
increase the Transfer Agent Reserve, then Holder is hereby authorized to send
such written request to the Transfer Agent.
 
For the avoidance of any doubt, the requirements of this Section 5.2 are
material to this Agreement and any violation or breach thereof by the Company
shall constitute a default under this Agreement.
 
6.           TRANSFER AGENT.
 
6.1.           Instructions. The Company covenants that, with respect to the
Securities, other than the stop transfer instructions to give effect to
Section 5.1(a) hereof, the Company will give the Transfer Agent no instructions
inconsistent with the Transfer Agent Letter. Except as required by Sections
5.1(a) and 5.1(b) of this Agreement, the Transfer Agent Letter and applicable
laws and regulations, the Shares shall otherwise be freely transferable on the
books and records of the Company as and to the extent provided in this Agreement
and the other Transaction Documents.  Nothing in this subsection shall affect in
any way the Buyer’s obligations and agreement to comply with all applicable
securities laws upon resale of the Securities.  If the Buyer provides the
Company with an opinion of counsel reasonably satisfactory to the Company that
registration of a resale by the Buyer of any of the Securities in accordance
with clause (i)(B) of Section 5.1(a) of this Agreement is not required under the
1933 Act or upon request from a Holder while an applicable Registration
Statement is effective, the Company shall (except as provided in clause (ii) of
Section 5.1(a) of this Agreement) permit the transfer of the Securities and, in
the case of the Conversion Shares or the Warrant Shares, as may be applicable,
use its best efforts to cause the Transfer Agent to promptly deliver to the
Holder or the Holder’s broker, as applicable, such Conversion Shares or Warrant
Shares by way of certificates representing DTC Eligible Common Stock.
 
6.2.           DTC Eligible. The Company specifically covenants that, as of the
Closing Date, the Common Stock shall be DTC Eligible.  If at any time that the
Company receives a Conversion Notice or Notice of Exercise and the Common Stock
is not then DTC Eligible, then the Company shall instruct the Transfer Agent to
immediately issue one or more certificates for non-DTC Eligible Common Stock
without legend in such name and in such denominations as specified by the Holder
consistent with the terms and conditions of the Transaction Documents.
 
6.3.           Transfer Fees. The Company shall assume any fees or charges of
the Transfer Agent or Company Counsel regarding (a) the removal of a legend or
stop transfer instructions with respect to the Securities, and (b) the issuance
of certificates to or in the name of the Holder or the Holder’s designee or to a
transferee as contemplated by an effective Registration Statement.
 
 
17

--------------------------------------------------------------------------------

 
 
7.           DELIVERY OF SHARES.
 
7.1.           Delay in Issuing Shares. The Company understands that a delay in
the delivery of Conversion Shares, whether on conversion of all or any portion
of the Note and/or in payment of accrued interest, or a delay in the delivery of
Warrant Shares, whether on exercise of all or any portion of the Warrant, beyond
the relevant Delivery Date could result in economic loss to the Holder. As
compensation to the Holder for such loss, in addition to any other available
remedies in the Transaction Documents, the Company shall pay late payments to
the Holder for late delivery of the Conversion Shares or Warrant Shares in
accordance with the following schedule (where, for purposes of this subsection,
“No. Trading Days Late” is defined as the number of Trading Days beyond five (5)
Trading Days after the applicable Delivery Date):
 

   
Late Payment for Each $10,000.00
   
of Principal or Interest Being Converted under the Note
No. Trading Days Late
 
or Aggregate Exercise Price under the Warrant

 

 
1
   
$100.00
 
2
   
$200.00
 
3
   
$300.00
 
4
   
$400.00
 
5
   
$500.00
 
6
   
$600.00
 
7
   
$700.00
 
8
   
$800.00
 
9
   
$900.00
 
10
   
$1,000.00
 
>10
    $1,000.00 + $200.00 for each Trading Day Late beyond 10



As elected by the Holder, the amount of any payments incurred under this
Section 7.1 shall either be automatically added to the principal balance of the
Note (without the need to provide any notice to the Company) or otherwise paid
by the Company in immediately available funds upon demand. Nothing herein shall
limit the Holder’s right to pursue additional damages for the Company’s failure
to issue and deliver the Conversion Shares or Warrant Shares, as applicable, to
the Holder within a reasonable time.  The Company acknowledges that if the
Company fails to effect delivery of the Conversion Shares or the Warrant Shares
as and when required, the Holder may revoke the Conversion Notice or Notice of
Exercise pursuant to the terms set forth in the Note or the Warrant, as
applicable.  Notwithstanding any such revocation, the charges described in this
Section 7.1 which have accrued through the date of such revocation shall remain
due and owing to the Holder.
 
7.2.           Buy-In Adjustment. If, by the fifth Trading Day after the
relevant Delivery Date, the Company fails for any reason to deliver the
Conversion Shares, but at any time after the Delivery Date, the Holder
purchases, in an arm’s-length open market transaction or otherwise, shares of
Common Stock (the “Covering Shares”) in order to make delivery in satisfaction
of a sale of Common Stock by the Holder (the “Sold Shares”), which delivery such
Holder anticipated to make using the shares of Common Stock to be issued upon
such conversion or exercise (a “Buy-In”), the Holder shall have the right to
require the Company to pay to the Holder, in addition to and not in lieu of the
amounts contemplated in other provisions of the Transaction Documents,
including, but not limited to, the provisions of the immediately preceding
Section 7.1, the Buy-In Adjustment Amount (as defined below).  The “Buy-In
Adjustment Amount” is the amount equal to the number of Sold Shares multiplied
by the excess, if any, of (i) the Holder’s total purchase price per share
(including brokerage commissions, if any) for the Covering Shares over (ii) the
net proceeds per share (after brokerage commissions, if any) received by the
Holder from the sale of the Sold Shares.  The Company shall pay the Buy-In
Adjustment Amount to the Holder in immediately available funds immediately upon
demand by the Holder.  By way of illustration and not in limitation of the
foregoing, if the Holder purchases shares of Common Stock having a total
purchase price (including brokerage commissions) of $11,000.00 to cover a Buy-In
with respect to shares of Common Stock the Holder sold for net proceeds of
$10,000.00, the Buy-In Adjustment Amount which Company will be required to pay
to the Holder will be $1,000.00.
 
 
18

--------------------------------------------------------------------------------

 
 
8.           CLOSING DATE.
 
8.1.           The Closing Date shall occur on the date which is the first
Trading Day after each of the conditions contemplated by Sections 9 and 10
hereof shall have either been satisfied or been waived by the party in whose
favor such conditions run.
 
8.2.           Closing of the purchase and sale of the Securities, which the
parties anticipate shall occur concurrently with the execution of this
Agreement, shall occur at the offices of the Buyer and shall take place no later
than 3:00 P.M., Eastern Time, or on such day or such other time as is mutually
agreed upon by the Company and the Buyer.
 
9.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The Company’s
obligation to sell the Securities to the Buyer pursuant to this Agreement on the
Closing Date is conditioned upon and subject to the fulfillment, on or prior to
the Closing Date, of all of the following conditions, any of which may be waived
in whole or in part by the Company:
 
9.1.           The execution and delivery of this Agreement and, as applicable,
the other Transaction Documents by the Buyer.
 
9.2.           Delivery by the Buyer of good funds as payment in full of an
amount equal to the Purchase Price in accordance with this Agreement.
 
9.3.           The accuracy on the Closing Date of the representations and
warranties of the Buyer contained in this Agreement, each as if made on such
date, and the performance by the Buyer on or before such date of all covenants
and agreements of the Buyer required to be performed on or before such date.
 
9.4.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.
 
10.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE. The Buyer’s
obligation to purchase the Securities from the Company pursuant to this
Agreement on the Closing Date is conditioned upon and subject to the
fulfillment, on or prior to the Closing Date, of all of the following
conditions, any of which may be waived in whole or in part by the Buyer:
 
10.1.           The execution and delivery of this Agreement, the Transfer Agent
Letter, the Secretary’s Certificate, the Share Issuance Resolution, and, as
applicable, the other Transaction Documents by the Company.
 
10.2.           The delivery by the Company to the Buyer of the Note and the
Warrant, each in original form, duly executed by the Company, in accordance with
this Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
10.3.           On the Closing Date, each of the Transaction Documents executed
by the Company on or before such date shall be in full force and effect and the
Company shall not be in default thereunder.
 
10.4.           The Company shall have authorized and reserved for the purpose
of issuance under the Transaction Documents shares of Common Stock in an amount
no less than the Share Reserve as of the Closing Date.
 
10.5.           The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement and
the other Transaction Documents, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date.
 
10.6.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.
 
10.7.           From and after the date hereof up to and including the Closing
Date, each of the following conditions will remain in effect: (a) the trading of
the Common Stock shall not have been suspended by the SEC or on the Principal
Trading Market; (b) trading in securities generally on the Principal Trading
Market shall not have been suspended or limited; (c) no minimum prices shall
have been established for securities traded on the Principal Trading Market; and
(d) there shall not have occurred any Material Adverse Effect.
 
10.8.           Except for any notices required or permitted to be filed after
the Closing Date with certain federal and state securities commissions, the
Company shall have obtained (a) all governmental approvals required in
connection with the lawful sale and issuance of the Securities, and (b) all
third party approvals required to be obtained by the Company in connection with
the execution and delivery of the Transaction Documents by the Company or the
performance of the Company’s obligations thereunder.
 
10.9.           All corporate and other proceedings in connection with the
transactions contemplated at the Closing and all documents and instruments
incident to such transactions shall be reasonably satisfactory in substance and
form to the Buyer.
 
11.           INDEMNIFICATION.
 
11.1.           The Company agrees to defend, indemnify and forever hold
harmless the Buyer and the Buyer’s stockholders, directors, officers, managers,
members, partners, Affiliates, employees, attorneys, and agents, and each Buyer
Control Person (collectively, the “Buyer Parties”) from and against any losses,
claims, damages, liabilities or expenses incurred (collectively, “Damages”),
joint or several, and any action in respect thereof to which the Buyer or any of
the other Buyer Parties becomes subject, resulting from, arising out of or
relating to any misrepresentation, breach of warranty or nonfulfillment of or
failure to perform any covenant or agreement on the part of the Company
contained in this Agreement or any of the other Transaction Documents, as such
Damages are incurred. The Buyer Parties with the right to be indemnified under
this subsection (the “Indemnified Parties”) shall have the right to defend any
such action or proceeding with attorneys of their own selection, and the Company
shall be solely responsible for all costs and expenses related thereto.  If the
Indemnified Parties opt not to retain their own counsel, the Company shall
defend any such action or proceeding with attorneys of its choosing at its sole
cost and expense, provided that such attorneys have been pre-approved by the
Indemnified Parties, which approval shall not be unreasonably withheld, and
provided further that the Company may not settle any such action or proceeding
without first obtaining the written consent of the Indemnified Parties.
 
 
20

--------------------------------------------------------------------------------

 
 
11.2.           The indemnity contained in this Agreement shall be in addition
to (a) any cause of action or similar rights of the Buyer Parties against the
Company or others, and (b) any other liabilities the Company may be subject to.
 
12.           PERFORMANCE. The Company, upon receipt of a Conversion Notice or a
Notice of Exercise, (a) may not fail or refuse to deliver shares or certificates
representing shares of Common Stock in accordance with the terms and conditions
of the Transaction Documents, or (b) if there is a claim for a breach by the
Company against the Buyer of any other provision of this Agreement or any of the
other Transaction Documents, the Company shall not raise as a legal defense to
performance any claim that the Holder or anyone associated or affiliated with
the Holder has violated any provision hereof or any of the other Transaction
Documents or has engaged in any violation of law or any other claim or defense,
in either case, unless the Company has first posted a bond for one hundred fifty
percent (150%) of the principal amount and, if relevant, then obtained a court
order specifically directing it not to deliver such shares or certificates to
the Holder. The proceeds of such bond shall be payable to the Holder to the
extent that the Holder obtains judgment or the Holder’s defense is
recognized.  Such bond shall remain in effect until the completion of the
relevant proceeding and, if the Holder appeals therefrom, until all such appeals
are exhausted.  This provision is deemed incorporated by reference into each of
the Transaction Documents as if set forth therein in full.
 
13.           OWNERSHIP LIMITATION. Notwithstanding anything to the contrary
contained in this Agreement or the other Transaction Documents, if at any time
the Holder shall or would be issued shares of Common Stock under any of the
Transaction Documents, but such issuance would cause the Holder (together with
its Affiliates) to beneficially own a number of shares exceeding the Maximum
Percentage (as defined in the Note), then the Company must not issue to the
Holder the excess Ownership Limitation Shares (as defined in the Note). For
purposes of this Section, beneficial ownership of Common Stock will be
determined under the 1934 Act. The Company will reserve the Ownership Limitation
Shares for the exclusive benefit of the Holder. From time to time, the Holder
may notify the Company in writing of the number of Ownership Limitation Shares
that may be issued to the Holder without causing the Holder to exceed the
Maximum Percentage. Upon receipt of such notice, the Company shall be
unconditionally obligated to immediately issue such designated shares to the
Holder, with a corresponding reduction in the number of the Ownership Limitation
Shares.  By written notice to the Company, the Holder may increase, decrease or
waive the Maximum Percentage as to itself but any such waiver will not be
effective until the 61st day after delivery thereof. The foregoing 61-day notice
requirement is enforceable, unconditional and non-waivable and shall apply to
all Affiliates and assigns of the Holder. Additionally, if at any time after the
Closing the Market Capitalization of the Common Stock (as defined in the Note)
falls below $10,000,000, then from that point on, for so long as the Holder or
the Holder’s Affiliate owns Common Stock or rights to acquire Common Stock, the
Company shall post (or cause to be posted), no less frequently than every thirty
(30) calendar days, the then-current number of issued and outstanding shares of
its capital stock to the Company’s web page located at OTCmarkets.com (or such
other web page approved by the Holder). Additionally, within three (3) Trading
Days of a written request from Buyer, the Company (or the Company’s Transfer
Agent) will provide the Buyer the then-current number of authorized, but
unissued and unreserved shares of its capital stock. The Company understands
that its failure to so post its shares outstanding or to provide the number of
unissued and unreserved shares could result in economic loss to the Holder.  As
compensation to the Holder for such loss, in addition to any other available
remedies in the Transaction Documents, the Company shall pay the Holder a late
fee of $250.00 per calendar day for each calendar day that the Company fails to
comply with the foregoing obligation to post its shares outstanding or to
provide the number of unreserved and unissued shares as required herein.  As
elected by the Holder, the amount of any late fees incurred under this Section
shall either be automatically added to the principal balance of the Note
(without the need to provide any notice to the Company) or otherwise paid by the
Company in immediately available funds upon demand.
 
 
21

--------------------------------------------------------------------------------

 
 
14.           Reserved.
 
15.           MISCELLANEOUS.
 
15.1.           Governing Law; Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Illinois for contracts
to be wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws.  Each party hereto hereby (a) consents
to and expressly submits to the exclusive personal jurisdiction of any state or
federal court sitting in Cook County, Illinois in connection with any dispute or
proceeding arising out of or relating to this Agreement, (b) agrees that all
claims in respect of any such dispute or proceeding may only be heard and
determined in any such court, (c) expressly submits to the venue of any such
court for the purposes hereof, and (d) waives any claim of improper venue and
any claim or objection that such courts are an inconvenient forum or any other
claim or objection to the bringing of any such proceeding in such jurisdictions
or to any claim that such venue of the suit, action or proceeding is improper.
Each party hereto hereby irrevocably consents to the service of process of any
of the aforementioned courts in any such proceeding by the mailing of copies
thereof by reputable overnight courier (e.g., FedEx) or certified mail, postage
prepaid, to such party’s address as set forth herein, such service to become
effective ten (10) calendar days after such mailing.
 
15.2.           Successors and Assigns; Third Party Beneficiaries. This
Agreement shall inure to the benefit of and be binding upon the successors and
permitted assigns of the parties hereto. Except as otherwise expressly provided
herein, no Person other than the parties hereto and their successors and
permitted assigns is intended to be a beneficiary of this Agreement.
 
15.3.           Pronouns.  All pronouns and any variations thereof in this
Agreement refer to the masculine, feminine or neuter, singular or plural, as the
context may permit or require.
 
15.4.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of this Agreement (or
such party’s signature page thereof) will be deemed to be an executed original
thereof.
 
15.5.           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
15.6.           Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such provision shall be modified to achieve
the objective of the parties to the fullest extent permitted and such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.
 
15.7.           Entire Agreement. This Agreement, together with the other
Transaction Documents, constitutes and contains the entire agreement and
understanding between the parties hereto, and supersedes all prior oral or
written agreements and understandings between Buyer, Company, their Affiliates
and Persons acting on their behalf with respect to the matters discussed herein
and therein, and, except as specifically set forth herein or therein, neither
Company nor Buyer makes any representation, warranty, covenant or undertaking
with respect to such matters.
 
 
22

--------------------------------------------------------------------------------

 
 
15.8.           Amendment. Any amendment, supplement or modification of or to
any provision of this Agreement, shall be effective only if it is made or given
by an instrument in writing (excluding any email message) and signed by Company
and Buyer.
 
15.9.           No Waiver. No forbearance, failure or delay on the part of a
party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. Any waiver of any provision of this
Agreement shall be effective (a) only if it is made or given in writing
(including an email message) and (b) only in the specific instance and for the
specific purpose for which made or given.
 
15.10.         Currency. All dollar amounts referred to or contemplated by this
Agreement or any other Transaction Documents shall be deemed to refer to US
Dollars, unless otherwise explicitly stated to the contrary.
 
15.11.         Assignment. Notwithstanding anything to the contrary herein, the
rights, interests or obligations of the Company hereunder may not be assigned,
by operation of law or otherwise, in whole or in part, by the Company without
the prior written consent of the Buyer, which consent may be withheld at the
sole discretion of the Buyer. This Agreement or any of the severable rights and
obligations inuring to the benefit of or to be performed by Buyer hereunder may
be assigned by Buyer to a third party, including the Buyer’s financing sources,
in whole or in part, without the need to obtain the Company’s consent thereto.
 
15.12.         Advice of Counsel. In connection with the preparation of this
Agreement and all other Transaction Documents, the Company, for itself and on
behalf of its stockholders, officers, agents, and representatives acknowledges
and agrees that Buyer’s Counsel prepared initial drafts of this Agreement and
all of the other Transaction Documents and acted as legal counsel to the Buyer
only.  The Company, for itself and on behalf of its stockholders, officers,
agents, and representatives, (a) hereby acknowledges that he/she/it has been,
and hereby is, advised to seek legal counsel and to review this Agreement and
all of the other Transaction Documents with legal counsel of his/her/its choice,
and (b) either has sought such legal counsel or hereby waives the right to do
so.
 
15.13.         No Strict Construction. The language used in this Agreement is
the language chosen mutually by the parties hereto and no doctrine of
construction shall be applied for or against any party.
 
15.14.         Attorneys’ Fees. In the event of any action at law or in equity
to enforce or interpret the terms of this Agreement or any of the other
Transaction Documents, the parties agree that the party who is awarded the most
money shall be deemed the prevailing party for all purposes and shall therefore
be entitled to an additional award of the full amount of the attorneys’ fees and
expenses paid by such prevailing party in connection with the litigation and/or
dispute without reduction or apportionment based upon the individual claims or
defenses giving rise to the fees and expenses.  Nothing herein shall restrict or
impair a court’s power to award fees and expenses for frivolous or bad faith
pleading.
 
15.15.         Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY.  THIS
WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER
COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH
PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING
SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.
 
 
23

--------------------------------------------------------------------------------

 
 
15.16.         Rights and Remedies Cumulative.  All rights, remedies, and powers
conferred in this Agreement and the Transaction Documents are cumulative and not
exclusive of any other rights or remedies granted in this Agreement or any other
Transaction Document, and any and all such rights and remedies may be exercised
from time to time and as often and in such order as such party may deem
expedient.
 
15.17.         Further Assurances. Each party shall do and perform or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
15.18.         Notices. Any notice required or permitted hereunder shall be
given in writing (unless otherwise specified herein) and shall be deemed
effectively given on the earliest of:
 
(a)           the date delivered, if delivered by personal delivery as against
written receipt therefor or by email to an executive officer, or by facsimile
(with successful transmission confirmation),
 
(b)           the fifth Trading Day after deposit, postage prepaid, in the
United States Postal Service (with USPS tracking or by certified mail), or
 
(c)           the second Trading Day after mailing by domestic or international
express courier (e.g., FedEx), with delivery costs and fees prepaid,
 
in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
five (5) Trading Days’ advance written notice similarly given to each of the
other parties hereto):


If to the Company:


CodeSmart Holdings, Inc.
Attn: Ira Shapiro
275 Seventh Avenue, 7th Floor
New York, New York 10001


with a copy to (which shall not constitute notice):


__________________
__________________
__________________
__________________
 
 
24

--------------------------------------------------------------------------------

 
 
If to the Buyer:


Iliad Research and Trading, L.P.
__________________
__________________
__________________


with a copy to (which shall not constitute notice):


__________________
__________________
__________________
__________________
__________________
__________________


15.19.           Cross Default. Any Event of Default (as defined in the Note)
shall be deemed a default under this Agreement. Upon such a default of this
Agreement by the Company, the Buyer shall have all those rights and remedies
available in the Transaction Documents.
 
15.20.           Expenses. Except as provided in Section 15.14, and except for
the Transaction Expense Amount required to be paid by the Company to the Buyer
pursuant to Section 2.3, the Company and the Buyer shall be responsible for
paying such party’s own fees and expenses (including legal expenses) incurred in
connection with the preparation and negotiation of this Agreement and the other
Transaction Documents and the closing of the transactions contemplated hereby
and thereby.
 
15.21.           Replacement of the Note. Subject to any restrictions on or
conditions to transfer set forth in the Note, the Holder of the Note, at such
Holder’s option, may in person or by duly authorized attorney surrender the same
for exchange at the Company’s principal corporate office, and promptly
thereafter and at the Company’s expense, except as provided below, receive in
exchange therefor one or more new convertible promissory note(s), each in the
principal amount requested by such Holder, dated the date to which interest
shall have been paid on the Note so surrendered or, if no interest shall have
yet been so paid, dated the date of the Note so surrendered and registered in
the name of such person or persons as shall have been designated in writing by
such Holder or such Holder’s attorney for the same principal amount as the then
unpaid principal amount of the Note so surrendered. As applicable, upon receipt
by the Company of evidence reasonably satisfactory to it of the ownership of and
the loss, theft, destruction or mutilation of the Note and (a) in the case of
loss, theft or destruction, of indemnity reasonably satisfactory to it; or (b)
in the case of mutilation, upon surrender thereof, the Company, at its expense,
will execute and deliver in lieu thereof a new convertible promissory note
executed in the same manner as the Note being replaced, in the same principal
amount as the unpaid principal amount of such Note and dated the date to which
interest shall have been paid on the Note or, if no interest shall have yet been
so paid, dated the date of the Note.
 
15.22.           Time of the Essence. Time is expressly made of the essence of
each and every provision of this Agreement and the other Transaction Documents.
 
16.           SURVIVAL OF COVENANTS, REPRESENTATIONS AND WARRANTIES. The
Company’s and the Buyer’s covenants, agreements, representations and warranties
contained herein shall survive the execution and delivery of this Agreement and
the other Transaction Documents and the Closing hereunder for the maximum time
allowed by applicable law, and shall inure to the benefit of the Buyer and the
Company and their respective successors and permitted assigns.
 
[Remainder of the page intentionally left blank; signature page to follow]
 
 
25

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the undersigned parties represents that the
foregoing statements made by such party above are true and correct and that such
party has caused this Agreement to be duly executed (if an entity, on such
party’s behalf by one of its officers thereunto duly authorized) as of the date
first above written.
 
PURCHASE PRICE:
$200,000.00
         
BUYER:


Iliad Research and Trading, L.P.


By: Iliad Management, LLC, its General Partner
        By: Fife Trading, Inc., its Manager        
By: /s/ John M. Fife                      
John M. Fife, President
       
COMPANY:
         
CodeSmart Holdings, Inc.
         
By:  /s/ Ira Shapiro                                                       
 
Printed Name: Ira Shapiro
   
Title: Chairman and Chief Executive Officer
 

 
[Signature page to Securities Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 4.7
Filings; Financial Statements
 
The Company filed its quarterly report on Form 10-Q for the quarter ended
September 30, 2013 on November 26, 2013.
 
 
2

--------------------------------------------------------------------------------

 


Schedule 4.13
Undisclosed Liabilities and Events
 
As of the Closing Date, the Company owed an investor $100,000 in principal
amount at the interest rate of 20% per annum which is unsecured and such
investor has the right to convert such debt into the Company’s securities to be
offered in a subsequent financing during the term of such note at 20% discount
of a subsequent financing.
 
 
3

--------------------------------------------------------------------------------

 
 
ATTACHMENTS:


ANNEX I
WIRE INSTRUCTIONS

ANNEX II
NOTE

ANNEX III
WARRANT

ANNEX IV
TRANSFER AGENT LETTER

ANNEX V
SECRETARY’S CERTIFICATE

ANNEX VI
SHARE ISSUANCE RESOLUTION

ANNEX VII
FORM OF ANTI-DILUTION CERTIFICATION



 
4

--------------------------------------------------------------------------------

 


ANNEX I
WIRE INSTRUCTIONS
 
[Intentionally omitted]


 
5

--------------------------------------------------------------------------------

 


ANNEX II
NOTE


Incorporated by reference herein Exhibit 4.1 to the Company’s Current Report on
Form 8-K filed with the Securities and Exchange Commission on December 20, 2013.


 
6

--------------------------------------------------------------------------------

 
 
ANNEX III
WARRANT


Incorporated by reference herein Exhibit 4.2 to the Company’s Current Report on
Form 8-K filed with the Securities and Exchange Commission on December 20, 2013.


 
7

--------------------------------------------------------------------------------

 
 
ANNEX IV
TRANSFER AGENT LETTER
 
IRREVOCABLE LETTER OF INSTRUCTIONS TO TRANSFER AGENT


Date:  December 17, 2013


To the transfer agent of CODESMART HOLDINGS, INC.


Re:           Instructions to Reserve and Transfer Shares


Ladies and Gentlemen:


Reference is made to that certain Convertible Promissory Note dated as of
December 17, 2013 (as the same may be amended or exchanged from time to time,
the “Note”), made by CODESMART HOLDINGS, INC., a Florida corporation (the
“Company”), pursuant to which the Company agreed to pay to Iliad Research and
Trading, L.P., a Delaware limited partnership, its successors and/or assigns
(the “Holder”), the aggregate sum of $225,000.00, plus interest, fees, and
collection costs.  The Note was issued pursuant to that certain Securities
Purchase Agreement dated December 17, 2013, by and between the Company and the
Holder (the “Agreement” and together with the Note, the Warrant (as defined
below), and all other documents entered into in conjunction therewith, including
any amendments hereto, the “Loan Documents”).  Pursuant to the terms of the
Note, the Note may be converted into shares of the common stock, par value
$0.0001 per share, of the Company (the “Common Stock”) (the shares of Common
Stock issuable upon any conversion or otherwise under the Note, the “Conversion
Shares”).
 
Reference is also made to that certain Warrant to Purchase Shares of Common
Stock dated December 17, 2013 (as the same may be amended or exchanged from time
to time, the “Warrant”), issued by the Company in connection with the Agreement,
pursuant to which the Holder may purchase shares of Common Stock.  All shares of
Common Stock that may be purchased under the Warrant or that the Company is
otherwise required to issue to the Holder or its broker upon any exercise of the
Warrant are hereinafter referred to as the “Warrant Shares”.  The Conversion
Shares, together with the Warrant Shares, are hereinafter referred to as the
“Shares.”
 
Pursuant to the terms of the Agreement, until all of the Company’s obligations
under the Agreement and the Note are paid and performed in full and the Warrant
is exercised in full (or otherwise expired), the Company has agreed to at all
times establish a reserve of shares of authorized but unissued Common Stock
equal to the amount calculated as follows (such calculated amount is referred to
herein as the “Share Reserve”): (i) three times the higher of (1) the
Outstanding Balance (as defined in and determined pursuant to the Note) divided
by the Conversion Price (as defined in and determined pursuant to the Note), and
(2) the Outstanding Balance divided by the Market Price (as defined in and
determined pursuant to the Note), plus (ii) three times the number of Delivery
Shares (as defined in and determined pursuant to the Warrant) that would be
required to be delivered to the Holder in order to effect a complete exercise of
the Warrant pursuant to the terms thereof.
 
This irrevocable letter of instructions (this “Letter”) shall serve as the
authorization and direction of the Company to Island Stock Transfer, or its
successors, as the Company’s transfer agent (hereinafter, “you” or “your”), to
reserve shares of Common Stock and to issue (or where relevant, to reissue in
the name of Holder) shares of Common Stock to the Holder or its broker, upon
conversion of the Note or exercise of the Warrant, as follows:
 
17.           From and after the date hereof and until all of the Company’s
obligations under the Agreement and the Note are paid and performed in full and
the Warrant is exercised in full (or otherwise expired), (a) you shall establish
a reserve of shares of authorized but unissued Common Stock in an amount not
less than 1,020,000 shares (the “Transfer Agent Reserve”), (b) you shall
maintain and hold the Transfer Agent Reserve for the exclusive benefit of the
Holder, (c) you shall issue the shares of Common Stock held in the Transfer
Agent Reserve to the Holder or its broker only (subject to the immediately
following clause (d)), (d) when you issue shares of Common Stock to the Holder
or its broker under the Note or Warrant pursuant to the other instructions in
this Letter, you shall not issue any such shares from the Transfer Agent
Reserve, unless the Holder delivers to you written pre-approval of such
issuance, (e) you shall not reduce the Transfer Agent Reserve under any
circumstances, unless the Holder delivers to you written pre-approval of such
reduction, and (f) you shall immediately add shares of Common Stock to the
Transfer Agent Reserve in increments of 10,000 shares as and when requested by
the Company or the Holder in writing from time to time, provided that such
incremental increases do not cause the Transfer Agent Reserve to exceed the
available authorized and unissued shares.
 
 
8

--------------------------------------------------------------------------------

 
 
18.           You shall issue the Conversion Shares to the Holder or its broker
in accordance with Paragraph 4 upon a conversion of all or any portion of the
Note, upon delivery to you of (a) a duly executed Notice of Conversion
substantially in the form attached hereto as Exhibit A (the “Conversion
Notice”), and (b) either (i) written confirmation from the Holder that the
Conversion Shares are registered pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “1933 Act”), or (ii) a legal
opinion from either the Holder’s or the Company’s counsel that the issuance of
the Conversion Shares to the Holder is exempt from registration under the 1933
Act or otherwise as to the free transferability of the Conversion Shares, dated
within ninety (90) days from the date of conversion; provided, however, that
(assuming the Conversion Shares are not registered for resale under the 1933
Act) unless such opinion of counsel indicates that, pursuant to Rule 144
promulgated under the 1933 Act (“Rule 144”) or any other available exemption
under the 1933 Act, certificates may be issued or delivered without restrictive
legend in accordance with the applicable securities laws of the United States,
then any certificates for such Conversion Shares shall bear the following
restrictive legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF
COUNSEL IN COMPARABLE TRANSACTIONS OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.
 
Notwithstanding the foregoing or any other provision of this Letter, the Company
acknowledges and agrees that any such legend shall be removed from all
certificates for DTC Eligible (as defined below) Common Stock delivered to
Holder or its broker under the Note as such Common Stock is cleared and
converted into electronic shares by the DTC (as defined below) when Holder has
presented and provided the documentation specified in the first paragraph of
Section 2 above.
 
Please note that a share issuance resolution is not required for each conversion
since this Letter and the Loan Documents have been approved by resolution of the
Company’s board of directors (the “Board Resolution”). Pursuant to the Board
Resolution, all of the Conversion Shares are authorized to be issued to the
Holder. For the avoidance of doubt, this Letter is your authorization and
instruction by the Company to issue the Conversion Shares pursuant to this
Letter without any further authorization or direction from the Company. You
shall rely exclusively on the instructions in this Letter and shall have no
liability for relying on any Conversion Notice provided by the Holder. Any
Conversion Notice delivered hereunder shall constitute an irrevocable
instruction to you to process such notice or notices in accordance with the
terms thereof, without any further direction or inquiry. Such notice or notices
may be transmitted to you by fax, email, or any commercially reasonable method.
 
 
9

--------------------------------------------------------------------------------

 
 
19.           You shall issue the Warrant Shares to Holder or its broker in
accordance with Paragraph 4 upon exercise of all or any portion of the Warrant,
upon delivery to you of (a) a duly executed Notice of Exercise substantially in
the form attached hereto as Exhibit B (the “Notice of Exercise”), and (b) either
(i) written confirmation from Holder that the Warrant Shares are registered
pursuant to an effective registration statement under the 1933 Act, or (ii) a
legal opinion from either the Holder’s or the Company’s counsel that the
issuance of the Warrant Shares to the Holder is exempt from registration under
the 1933 Act or otherwise as to the free transferability of the Warrant Shares,
dated within ninety (90) days from the exercise date; provided, however, that
(assuming the Warrant Shares are not registered for resale under the 1933 Act)
unless such opinion of counsel indicates that, pursuant to Rule 144 or any other
available exemption under the 1933 Act, certificates may be issued or delivered
without restrictive legend in accordance with the applicable securities laws of
the United States, then any certificates for such Warrant Shares shall bear the
following restrictive legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF
COUNSEL IN COMPARABLE TRANSACTIONS OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.


Notwithstanding the foregoing or any other provision of this Letter, the Company
acknowledges and agrees that any such legend shall be removed from all
certificates for DTC Eligible (as defined below) Common Stock delivered to
Holder or its broker under the Warrant as such Common Stock is cleared and
converted into electronic shares by the DTC (as defined below) when Holder has
presented and provided the documentation specified in the first paragraph of
Section 3 above.
 
No separate share issuance resolution from the Company is required with respect
to each exercise of the Warrant and issuance of Warrant Shares.  You shall rely
exclusively on the instructions in this Letter and shall have no liability for
relying on any Notice of Exercise provided by Holder. Any Notice of Exercise
delivered hereunder shall constitute irrevocable instructions to you to process
such notice or notices in accordance with the terms thereof, without any further
direction or inquiry. Such notice or notices may be transmitted to you by fax,
email, or any commercially reasonable method.
 
20.           Upon your receipt of a Conversion Notice pursuant to Paragraph 3
above, you shall, as soon as reasonably possible thereafter, (a) if the Common
Stock is eligible to be deposited in certificate form with the Depository Trust
Company (“DTC”) and cleared and converted into electronic shares by the DTC and
held on behalf of the clearing firm servicing Holder’s brokerage firm for the
benefit of Holder (“DTC Eligible”), deliver to the Holder or its broker (as
specified in the applicable Conversion Notice), via reputable overnight courier,
to the address specified in the Conversion Notice, a certificate, registered in
the name of the Holder or its designee, representing such aggregate number of
shares of DTC Eligible Common Stock as have been requested by the Holder to be
transferred in the Conversion Notice, and take all other action reasonably
necessary to accomplish the prompt processing of such DTC Eligible Common Stock
such that such Common Stock can be deposited in certificate form at the DTC,
cleared and converted into electronic shares by the DTC and eventually held in
the name on behalf of the clearing firm servicing Holder’s brokerage firm for
the benefit of Holder in a timely manner, or (b) if the Common Stock is not then
DTC Eligible, issue and deliver to the Holder or its broker (as specified in the
applicable Conversion Notice), via reputable overnight courier, to the address
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, representing such aggregate number of shares of Common
Stock as have been requested by the Holder to be transferred in the Conversion
Notice.  Notwithstanding any other provision hereof, the Company and the Holder
understand that you shall not be required to perform any issuance or transfer of
Shares if (x) such an issuance or transfer of Shares is in violation of any
state or federal securities laws or regulations, (y) the issuance or transfer of
Shares is prohibited or stopped as required or directed by a court order, or (y)
the Company is in violation of any of the terms and conditions of the transfer
agent agree. Additionally, the Company and the Holder understand that you shall
not be required to perform any issuance or transfer of Shares if the Company is
in default of its payment obligations under its agreement with you; provided,
however, that in such case the Holder shall have the right to pay the fee on
behalf of the Company and upon payment of the fee by the Holder, you shall be
obligated to make the requested issuance or transfer.
 
 
10

--------------------------------------------------------------------------------

 
 
21.           You understand that a delay in the delivery of Shares hereunder
could result in economic loss to the Holder and that time is of the essence in
your processing of each Conversion Notice and Notice of Exercise.
 
22.           The certificates representing the Shares to be issued or reissued
pursuant to Paragraph 2 or Paragraph 3 above shall (a) be in the name of the
Holder, (b) not bear any legend restricting transfer, (c) not be subject to any
stop-transfer restrictions, and (d) shall otherwise be freely transferable on
the books and records of the Company, if:
 
22.1.           the Conversion Notice or Notice of Exercise, as applicable, is
accompanied by the opinion of counsel described in Paragraph 2 or Paragraph 3
opining that, pursuant to Rule 144 or any other available exemption under the
1933 Act, the certificates may be issued or delivered without restrictive legend
in accordance with the applicable securities laws of the United States;
 
22.2.           the Conversion Notice or Notice of Exercise, as applicable, is
accompanied by a shareholder representation letter providing that (a) the date
on which the Conversion Notice or Notice of Exercise is submitted to you is (i)
more than twelve (12) months following the date the Note or Warrant was issued
or (ii) more than six (6) months (but not more than twelve (12) months)
following the date the Note or Warrant was issued, and (b) the holder is not an
“affiliate”, as defined in Rule 144 (a)(i) under the 1933 Act, of the Company;
and
 
22.3.           only to the extent Paragraph 6.2(a)(ii) immediately above is
applicable, the Company is subject to the reporting requirements of Sections 13
or 15(d) of the Securities Exchange Act of 1934, as amended, and is current in
its reporting obligations thereunder.
 
23.           You are hereby authorized and directed to promptly disclose to the
Holder, after Holder’s request from time to time, the total number of shares of
Common Stock issued and outstanding and the total number of shares that are
authorized but unissued and unreserved.
 
24.           The Company hereby confirms to you and to the Holder that no
instruction other than as contemplated herein (including instructions to
increase the Transfer Agent Reserve as necessary pursuant to Paragraph 1(f)
above) will be given to you by the Company with respect to the matters
referenced herein. The Company hereby authorizes you, and you shall be
obligated, to disregard any contrary instruction received by or on behalf of the
Company or any other person purporting to represent the Company.
 
 
11

--------------------------------------------------------------------------------

 
 
25.           The Company hereby agrees not to change its transfer agent
(including without limitation Island Stock Transfer) without first (i) providing
the Holder with at least 30-days’ written notice of such proposed change, and
(ii) obtaining the Holder’s written consent to such proposed change. Any such
consent is conditioned upon the new transfer agent executing an irrevocable
letter of instructions substantially similar to this Letter so that such
transfer agent is bound by the same terms set forth herein.. If you cancel the
transfer agency agreement and no longer act as the transfer agent to the
Company, in accordance with the terms outlined within the transfer agency
agreement, the Holder and the Company agree that you are no longer obligated
and/or bound by any of the conditions of this Letter of Instructions.
 
26.           The Company acknowledges that the Holder is relying on the
representations and covenants made by the Company in this Letter and that the
representations and covenants contained in this Letter constitute a material
inducement to the Holder to make the loan evidenced by the Note.  The Company
further acknowledges that without such representations and covenants of the
Company, the Holder would not have made the loan to the Company evidenced by the
Note.
 
27.           The Company shall indemnify you and your officers, directors,
principals, partners, agents and representatives, and hold each of them harmless
from and against any and all loss, liability, damage, claim or expense
(including the reasonable fees and disbursements of its attorneys) incurred by
or asserted against you or any of them arising out of or in connection with the
instructions set forth herein, the performance of your duties hereunder and
otherwise in respect hereof, including the costs and expenses of defending
yourself or themselves against any claim or liability hereunder, except that the
Company shall not be liable hereunder as to matters in respect of which it is
determined that you have acted with gross negligence or in bad faith.
 
28.           The Holder is an intended third-party beneficiary of this Letter.
The parties hereto specifically acknowledge and agree that in the event of a
breach or threatened breach by a party hereto of any provision hereof, the
Holder will be irreparably damaged, and that damages at law would be an
inadequate remedy if this Letter were not specifically enforced.  Therefore, in
the event of a breach or threatened breach of this Letter, the Holder shall be
entitled, in addition to all other rights or remedies, to an injunction
restraining such breach, without being required to show any actual damage or to
post any bond or other security, and/or to a decree for a specific performance
of the provisions of this Letter.
 
29.           This Letter shall be fully binding and enforceable against the
Company even if it is not signed by the Company’s transfer agent. If the Company
takes (or fails to take) any action contrary to this Letter, then such action or
inaction will constitute a default under the Loan Documents. Although no
additional direction is required by the Company, any refusal by the Company to
immediately confirm this Letter and the instructions contemplated herein to the
Company’s transfer agent will constitute a default under the Loan Documents.
 
30.           Whenever possible, each provision of this Letter shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Letter shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this Letter
or the validity or enforceability of this Letter in any other jurisdiction.
 
31.           By signing below, each individual executing this Letter on behalf
of an entity represents and warrants that he or she has authority to so execute
this Letter on behalf of such entity and thereby bind such entity to the terms
and conditions hereof.
 
32.           This Letter is governed by Illinois law. By signing below, the
Company represents and warrants that they have received good and valuable
consideration in exchange for executing this Letter.
 
[SIGNATURE PAGE FOLLOWS]
 
 
12

--------------------------------------------------------------------------------

 
 

   
Very truly yours,


CodeSmart Holdings, Inc.
 
By:                                                      
Name:                                                     
Title:                                                              
 

 
ACKNOWLEDGED AND AGREED:


HOLDER:


Iliad Research and Trading, L.P.


By:  Iliad Management, LLC, its General Partner


By: Fife Trading, Inc., its Manager
 
By:                                           
      John M. Fife, President
 
TRANSFER AGENT:


Island Stock Transfer
 
By:                                                      
Name:                                                 
Title:                                                   
 
Attachments:


Exhibit A – Form of Conversion Notice
Exhibit B – Form of Notice of Exercise
 
[Signature page to Irrevocable Letter of Instructions to Transfer Agent]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF CONVERSION NOTICE


[Please refer to conversion notice attached to the Note]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF NOTICE OF EXERCISE


[Please refer to exercise notice attached to the Warrant]
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX V
SECRETARY’S CERTIFICATE
 
CODESMART HOLDINGS, INC.
SECRETARY’S CERTIFICATE


I, Sharon Franey, hereby certify that I am the duly elected, qualified and
acting Secretary of CODESMART HOLDINGS, INC., a Florida corporation (the
“Company”), and am authorized to execute this Secretary’s Certificate (this
“Certificate”) on behalf of the Company.  This Certificate is delivered in
connection with that certain Securities Purchase Agreement dated December 17,
2013 (the “Purchase Agreement”), by and between the Company and Iliad Research
and Trading, L.P., a Delaware limited partnership.
 
Solely in my capacity as Secretary, I certify that Schedule 1 attached hereto is
a true, accurate and complete copy of all of the resolutions adopted by the
Board of Directors of the Company (the “Resolutions”) approving and authorizing
the execution, delivery and performance of the Purchase Agreement and related
documents to which the Company is a party on the date hereof, and the
transactions contemplated thereby.  Such Resolutions have not been amended,
rescinded or modified since their adoption and remain in effect as of the date
hereof.
 
IN WITNESS WHEREOF, I have made this Secretary’s Certificate effective as of
December 17, 2013.
 

 
CodeSmart Holdings, Inc.


/s/ Sharon Franey
                                                                    
Printed Name: Sharon Franey
Title: Secretary
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1


BOARD RESOLUTIONS


[attached]
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX VI
SHARE ISSUANCE RESOLUTION
 
Share Issuance Resolution
Authorizing The Issuance Of New Shares Of Common
Stock In


CodeSmart Holdings, Inc.
___________________________
 
Effective December 17, 2013
___________________________


The undersigned, as a qualified officer of CodeSmart Holdings, Inc., a Florida
corporation (the “Company”), hereby certifies that this Share Issuance
Resolution is authorized by and consistent with the resolutions of the Company’s
board of directors (“Board Resolution”) regarding (i) that certain Convertible
Promissory Note in the face amount of $225,000.00 with an original issuance date
of December 17, 2013 (the “Note”), made by the Company in favor of Iliad
Research and Trading, L.P., a Delaware limited partnership, its successor and/or
assigns (“Iliad”), and (ii) that certain Warrant to Purchase Shares of Common
Stock issued by the Company to Iliad (the “Warrant”), all pursuant to that
certain Securities Purchase Agreement dated December 17, 2013, by and between
the Company and Iliad (the “Agreement”).
 
RESOLVED, that Island Stock Transfer, as transfer agent (including any successor
transfer agent, the “Transfer Agent”) of shares of the Company’s common stock,
$0.0001 par value per share (“Common Stock”), is authorized to rely upon:
 
 
(i)
a Conversion Notice substantially in the form of Exhibit A attached hereto,
whether an original or a copy (the “Conversion Notice”),

 
 
(ii)
an Installment Notice substantially in the form of Exhibit B attached hereto,
whether an original or a copy (the “Installment Notice”),

 
 
(iii)
a True-Up Notice substantially in the form of Exhibit C attached hereto, whether
an original or a copy (the “True-Up Notice”), and

 
 
(iv)
a Notice of Exercise of Warrant substantially in the form of Exhibit D attached
hereto, whether an original or a copy (the “Notice of Exercise”),

 
in each case without any further inquiry, to be delivered to the Transfer Agent
from time to time either by the Company or Iliad.
 
RESOLVED FURTHER, that the Transfer Agent is authorized to issue the number of:
 
 
(i)
“Section 3 Conversion Shares” (representing shares of Common Stock) set forth in
each Conversion Notice delivered to the Transfer Agent,

 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)
“Installment Conversion Shares” (representing shares of Common Stock) set forth
in each Installment Notice delivered to the Transfer Agent,

 
 
(iii)
“True-Up Conversion Shares” (representing shares of Common Stock) set forth in
each True-Up Notice delivered to the Transfer Agent,

 
 
(iv)
“Delivery Shares” (representing shares of Common Stock) set forth in each Notice
of Exercise delivered to the Transfer Agent, and

 
 
(v)
all additional shares of Common Stock the Company may subsequently instruct the
Transfer Agent to issue in connection with any of the foregoing or otherwise
under the Note or the Warrant,

 
with such shares to be issued in the name of Iliad, or its successors,
transferees, or designees, free of any restricted security legend, as permitted
by the Note or the Warrant, as the case may be.
 
RESOLVED FURTHER, that consistent with the terms of the Agreement, the Transfer
Agent is authorized and directed to immediately create a transfer agent share
reserve equal to 1,020,000 shares of the Company’s common stock for the benefit
of Iliad (the “Transfer Agent Reserve”); provided that the Transfer Agent
Reserve may increase in increments of 10,000 shares from time to time by written
instructions provided to the Transfer Agent by the Company or Iliad as required
by the Agreement and as contemplated by the Board Resolution.
 
RESOLVED FURTHER, that Iliad and the Transfer Agent may rely upon the more
general approvals and authorizations set forth in the Board Resolution, and the
Transfer Agent is hereby authorized and directed to take those further actions
approved under the Board Resolution.
 
RESOLVED FURTHER, that Iliad must consent in writing to any reduction of the
Transfer Agent Reserve; provided, however, that upon (i) full conversion and/or
full repayment of the Note and (ii) the complete exercise (or expiration) of the
Warrant, the Transfer Agent Reserve will terminate thirty (30) days thereafter.
 
RESOLVED FURTHER, that the Company shall indemnify the Transfer Agent and its
employees against any and all loss, liability, damage, claim or expenses
incurred by or asserted against the Transfer Agent arising from any action taken
by the Transfer Agent in reliance upon this Share Issuance Resolution.
 
Nothing in this Share Issuance Resolution shall limit or restrict those
resolutions and authorizations set forth in the Board Resolution, including
without limitation, the calculation from time to time of the Share Reserve (as
defined in the Agreement).
 
The undersigned officer of the Company hereby certifies that this is a true copy
of the Company’s Share Issuance Resolution, effective as of the date set forth
below, and that said resolution has not been in any way rescinded, annulled, or
revoked, but the same is still in full force and effect.
 

 
/s/ Ira Shapiro
 
December 17, 2013
 
Officer’s Signature
 
Date
         
Ira Shapiro, Chief Executive Officer
     
Printed Name and Title
   

 
 
 

--------------------------------------------------------------------------------

 


ANNEX VII FORM OF ANTI-DILUTION CERTIFICATION


CODESMART HOLDINGS, INC.
275 Seventh Avenue, 7th Floor
New York, New York 10001


ANTI-DILUTION CERTIFICATE
 
Date:                                


Iliad Research and Trading, L.P. 
VIA FAX:  ________________

303 East Wacker Drive, Suite 1200
Chicago, Illinois 60601


Reference is hereby made to that certain Securities Purchase Agreement (the
“Purchase Agreement”) dated December 17, 2013 between CodeSmart Holdings, Inc.,
a Florida corporation (the “Company”), and Iliad Research and Trading, L.P., a
Delaware limited partnership (“Buyer”). Pursuant to Section 5.2(d) of the
Purchase Agreement, the Company hereby certifies to Buyer as follows:


 
______
No Anti-Dilution Event (as defined in the Purchase Agreement) has occurred since
the Closing Date (as defined in the Purchase Agreement) that has not been
disclosed to Buyer on a previous Anti-Dilution Certificate.



 
______
The following Anti-Dilution Event(s) occurred after the Closing Date that
has/have not been disclosed to Buyer on a previous Anti-Dilution Certificate:



 
A.
Date of Anti-Dilution Event:
 

 
B.
Purchaser(s):
 





 
C.
Anti-Dilution Event Price:
 

 
D.
Description of Anti-Dilution Event:
 

 
 

 
 

 
 

 
 

 
ACKNOWLEDGED AND CERTIFIED:


CODESMART HOLDINGS, INC.


By:                                                      
Name:                                                 
Title:                                                   
 
 

--------------------------------------------------------------------------------